Title: From George Washington to Arthur Young, 20 October 1792
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia Oct. 20th 1792

I must beg your acceptance of my best thanks for the book that accompanied your polite letter of the 9th of June which came duly to my hands.
I presume you have long before this received my letter which was committed to the care of Mr Pinckney, our Minister at the Court of Great Britain, and shall be very glad if the contents of it afforded you the information which it was intended to communicate; for I am persuaded, that I need not repeat to you how sincerely I wish success to those laudable exertions which you are making to promote the important interest of Agriculture and the cause of humanity. With very great esteem I am—Sir Your Most Obedt Servt

Go: Washington

